DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of the following species:
(A) (i) the inhibitor of IDO1 is a small molecule inhibitor; and
(B) (iv) a molecularly targeted drug which exploits responses to nutrient or oxygen
deprivation induced stress (e.g., thiamine disulfide, hydroxyethyldisulfide, GSK2656157, etc.)
 in the reply filed on 01/18/2022 is acknowledged.
	Claims 1-13 are generic to the elected species.1

Priority
This application is a national stage application under 35 U.S.C. §371 of International Patent Application No. PCT/US2018/051088, filed September 14, 2018, which claims priority under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/558,573, filed September 14, 2017.
Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 7/8/2020 and 7/11/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 7 recites the limitations “…a molecularly targeted drug which exploits responses to hypoxia…” and “…a molecularly targeted drug which exploits responses to nutrient or oxygen deprivation induced stress”. 
A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the active agents present in the combinations encompassed by the claims because the classes and/or mechanisms of action of agents having the biological activities recited in the instant claims appear to have no discernable limits.
For example, inhibitors of induction or activity of IDO appears to include any agent that inhibits any “downstream pathways that respond to this process”. Specification at page 7, lines 1-3.  Applicants disclose that the “IDO1 induction inhibitor” is, inter alia, Gleevec (imatinib)2, which a person of ordinary skill in the art would understand to be a tyrosine kinase inhibitor, not an IDO inhibitor.  It is therefore unclear whether it is Applicants’ intent that any and all inhibitors of tyrosine kinases are intended to be construed as also being IDO1 induction inhibitors or whether inhibition of induction of IDO is a biological activity that is unique to the tyrosine kinase inhibitor Gleevec (imatinib).
Applicants disclose that inhibitors of IDO1 expression include inhibitors of JAK/STAT, NKkB, KIT, MET, RAS/RAF/MEK, AHR, or VEGFR. See Specification at page 8, line 26 to page 9, line 3.  As an inhibitor of IDO1 expression will naturally also inhibit IDO1 activity (as a result 
Applicants disclose that inhibitors of IDO1 downstream signaling include inhibitors of GCN2, C/EBP homologous protein 10, activating-transcription factor 4 (ATF4), AHR, activators of mTOR or protein kinase C, or an inhibitor of IL6.  Specification at page 9, lines 4-14. Applicants do not provide any examples of any such inhibitors of IDO1 downstream signaling. Confusingly, while disclosing activators of mTOR as suitable inhibitors of IDO1 downstream signaling for use in combination with molecularly targeted drugs which exploit responses to hypoxia such as inhibitors of HIF-1/HIF-1 activity, Applicants also disclose that inhibitors of HIF-1 include mTOR inhibitors.  Specification at page 10, lines 18-29.  It is unclear if it is really Applicants’ intent that both an activator of mTOR (as disclosed for inhibiting IDO1 downstream signaling) and an inhibitor of mTOR (as disclosed for inhibiting HIF-1 to exploit responses to hypoxia) are administered to treat cancer in the same subject.
At bottom, a person of ordinary skill in the art would not know what therapeutic agents and molecularly targeted drugs, out of all such therapeutic agents and molecularly targeted drugs that exist in the art, are inhibitors of “induction, activity, or signaling by indoleamine-2,3-dioxygenase-1 (IDO1)”, act by exploiting nutrient/oxygen starvation in a cancer cell and/or exploiting responses to hypoxia and/or exploiting responses to nutrient or oxygen deprivation induced stress.  
The Specification discloses that molecularly targeted drugs that exploit responses to hypoxia are inhibitors of HIF-1/HIF-1 activity.  Specification at page 10, lines 18-19.  However, within this genus of inhibitors of HIF-1/HIF-1 activity, Applicants disclose that the HIF-1 inhibitor is, inter alia, “an inhibitor of mRNA expression”, mTOR inhibitor, aminoflavone, glyceollins, topotecan, vorinostat, cardiac glycosides, inhibitors of DNA binding, and inhibitors of transcriptional activity.  Specification at page 10, lines 21-29.  One struggles to ascertain what agents would NOT be encompassed by these classes of biological activity.  For example, Applicants do not disclose what “mRNA expression” the agent is an inhibitor of or what “DNA binding” the agent inhibits or what “transcriptional activity” the agent inhibits.  Put differently, it is totally unclear if the recited “mRNA expression”, “DNA binding”, and “transcriptional activity” are intended to be HIF-1 mRNA expression, HIF-1 DNA binding, and HIF-1 transcriptional activity.
A person of ordinary skill in the art also struggles to ascertain what compounds would not fall within the scope of the claimed molecularly targeted drugs that exploit responses to hypoxia  because if a “molecularly targeted drug” is therapeutically effective in treating cancer one could construe such a drug to “exploit responses to hypoxia”.  It is additionally unclear what “responses to hypoxia” are within the context of the instant claims, let alone how a drug “exploits” such responses.  
The recited “…therapeutic agent which acts by…exploiting nutrient/oxygen starvation in a cancer cell…”, “…a molecularly targeted drug which exploits responses to hypoxia…” and “…a molecularly targeted drug which exploits responses to nutrient or oxygen deprivation induced stress” therefore fail to clearly define the genus of agents that have these activities because any therapeutic agent could reasonably construed to fall within the scope of the claims if it is therapeutically effective in treating a subject where nutrient/oxygen starvation in a cancer cell, hypoxia, and/or nutrient or oxygen deprivation induced stress is present in the treated subject.  For example, because paclitaxel, a well-known anticancer agent, is therapeutically effective in treating cancer patients, it could reasonably be construed to be “…therapeutic agent which acts by…exploiting nutrient/oxygen starvation in a cancer cell…”, “…a molecularly targeted drug which exploits responses to hypoxia…” and “…a molecularly targeted drug which exploits responses to nutrient or oxygen deprivation induced stress” because these activities do not define the mechanism of action of an active agent, but rather intended biological results of administering any therapeutic agent to a subject having cancer.
At bottom, the metes and bounds of the combinations of agents falling within the scope of the instant claims is indeterminable, rendering the claims indefinite under 35 U.S.C. 112, 2nd Paragraph. Applicants are attempting to claim combination therapy not by what the agents actually are, but rather by the biological responses they elicit in vivo.  While a person of ordinary skill in the art knows many genera of compounds that inhibit IDO1 activity (a list of references teaching such inhibitors is disclosed by Applicants), the claims are not limited to only inhibitors of IDO1 activity, but rather encompass any entity that inhibits the “induction, activity, or signaling” by IDO1.  
As a non-limiting example of an embodiment that appears to fall within the scope of the claims that a person of ordinary skill in the art would not reasonably construe as administering an inhibitor of induction, activity, or signaling of IDO and administering an anti-vasculogenic/anti-angiogenic agent and/or therapeutic agent which acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell, the claims appear to encompass administering the tyrosine kinase inhibitor Gleevec (imatinib) as an “IDO inhibitor” and the topoisomerase 1 inhibitor topotecan as the molecularly targeted drug that exploit responses to hypoxia that is an inhibitor of HIF-1/HIF-1 activity.  
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUNN ET AL. (USP No. 7,598,287; Issued 10/06/2009) (Newly Cited).
As per Claims 1-9, Munn et al. teach a method of treating a subject with cancer, the method comprising administering to the subject a pharmaceutical composition comprising 1-methyl-D-tryptophan, but not 1-methyl-L-tryptophan, wherein said composition is administered before, during, or after at least one cytotoxic antineoplastic chemotherapeutic agent (Claim 1), wherein the antineoplastic chemotherapeutic agent is selected from the group consisting of: cyclophosphamide, methotrexate, fluorouracil, doxorubicin, vincristine, ifosfamide, cisplatin, gemcytabine, busulfan, and ara-C (Claim 5), and wherein the cancer is selected from the group consisting of melanoma, colon cancer, pancreatic cancer, breast cancer, prostate cancer, lung cancer, leukemia, brain tumors, lymphoma, sarcoma, ovarian cancer, Kaposi's sarcoma, Hodgkin's Disease, mutiple myeloma, neuroblastoma, stomach cancer, cervical cancer, endometrial cancer, testicular cancer, thyroid cancer, esophageal cancer, genitourinary tract cancer, premalignant skin lesions, and adrenal cortical cancer (Claim 6). See Claims 1-6.
Applicants disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”, which embodiment is anticipated by Munn et al. Even if Applicants were to exclude cyclophosphamide from the claims, the burden would then be placed on Applicants to provide factual evidence that none of methotrexate, fluorouracil, doxorubicin, vincristine, ifosfamide, cisplatin, gemcytabine, busulfan, and ara-C as taught in Munn et al. are agents that “acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell”.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUNN ET AL. (USP No. 8,232,313; Issued 07/31/2012) (Newly Cited).
As per Claim 13, Munn et al. teach a pharmaceutical composition for the treatment of cancer or an infection, the composition consisting of (a): 1-methyl-D-tryptophan; (b) at least one therapeutic agent selected from the group consisting of a chemotherapeutic agent, an antimicrobial agent, an antiviral agent, wherein said therapeutic agent does not include 1-methyl-L-tryptophan and (c) a pharmaceutically acceptable carrier (CLAIM 2), wherein the chemotherapeutic agent is an antineoplastic agent (CLAIM 3), and wherein the antineoplastic chemotherapeutic agent is selected from the group consisting of: cyclophosphamide, methotrexate, flurouracil, doxorubicin, vincristine, ifosfamide, cisplatin, gemcytabine, busulfant, adriamycin, mitomycin, and cytotoxin (CLAIM 4).  See Claims 2-4.
Applicants disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”, which embodiment is at least anticipated by Munn et al.  Even if Applicants were to exclude cyclophosphamide from the claims, the burden would then be placed on Applicants to provide factual evidence that none of methotrexate, flurouracil, doxorubicin, vincristine, ifosfamide, cisplatin, gemcytabine, busulfant, adriamycin, mitomycin, and cytotoxin as taught in Munn et al. are agents that “acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell”.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOLIMAN ET AL. (Oncotarget, 2014, vol. 5, no. 18, pages 8136-8146) (Newly Cited).
As per Claims 1-9, Soliman et al. teach administering the IDO inhibitor indoximod [1-methyl-tryptophan] and docetaxel to human patients having cancer, including 10 patients having lung cancer (NSCLC). See Abstract; page 8137, right column, “Study Design”; Table 1; Table 2.
Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane docetaxel as the “anti-vasculogenic/anti-angiogenic agent”.


Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRENDERGAST ET AL. (US 2007/0099844 A1; Published 05/03/2007) (Newly Cited).
Prendergast et al. teach IDO activity has been shown to be elevated frequently in human tumors and/or in cancer patients. See [0006]. 
Prendergast et al. teach a method is provided for treating a cancer in a patient in need thereof by administering to the patient, concurrently or sequentially, a therapeutically effective amount of at least one indoleamine 2,3-dioxygenase (IDO) inhibitor and at least one signal transduction inhibitor (STI). In a particular embodiment of the invention, the at least one STI is selected from the group consisting of bcr/abl kinase inhibitors, epidermal growth factor (EGF) receptor inhibitors, her-2/neu receptor inhibitors, and farnesyl transferase inhibitors (FTIs). The compounds may be administered in a pharmaceutically acceptable carrier medium. See [0010].
Prendergast et al. teach signal transduction inhibitors (STIs) of the invention include, but are not limited to, (i) bcr/abl kinase inhibitors such as, for example, STI 571 (Gleevec) and derivatives thereof; (ii) epidermal growth factor (EGF) receptor inhibitors such as, for example, kinase inhibitors (Iressa, SSI-774) and antibodies (Imclone: C225, and Abgenix: ABX-EGF); (iii) her-2/neu receptor inhibitors such as, for example, Herceptin (trastuzumab), and farnesyl transferase inhibitors (FTI) such as, for example, L-744,832; (iv) inhibitors of Akt family kinases or the Akt pathway, such as, for example, rapamycin3; (v) cell cycle kinase inhibitors such as, for example, flavopiridol and UCN-01; and (vi) phosphatidyl inositol kinase inhibitors such as, for example, LY294002. See [0034]; [0043]; Claims 1-11.
Prendergast et al. teach a method is provided for treating a cancer in a patient in need thereof by administering to the patient, concurrently or sequentially, a therapeutically effective amount of at least one indoleamine 2,3-dioxygenase (IDO) inhibitor and at least one chemotherapeutic agent. In a particular embodiment of the invention, the at least one chemotherapeutic agent is selected from the group consisting of paclitaxel4, cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, cyclophosphamide5, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives. The compounds may be administered in a pharmaceutically acceptable carrier medium. See [0011]; [0048]; Claims 38-47.
As per Claims 2-3, Prendergast et al. teach cancers that may be treated using the present protocol include, but are not limited to, inter alia, cancers of the lung (including small-cell lung carcinoma and non-small-cell carcinoma). See [0042].
As per Claims 4-6, Prendergast et al. teach 1-methyl-tryptophan is an examples of a compound that reversibly inhibits IDO enzyme activity at the catalytic site. See [0031].  Prendergast additionally teaches IDO inhibitors of the invention include compounds previously identified as having IDO inhibitory activity including, inter alia, 1-methyl-DL-tryptophan. See [0032].
As per Claim 13, Prendergast et al. teach pharmaceutical compositions comprising an IDO inhibitor and at least one chemotherapeutic agent in a pharmaceutically acceptable medium, wherein said at least one chemotherapeutic agent is selected from the group consisting of paclitaxel (Taxol), cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, cyclophosphamide, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives. See Claims 48-52.
Prendergast et al. thus at least anticipate embodiments of the claims where an IDO inhibitor (e.g., 1-methyl-tryptophan) is combined with paclitaxel or cyclophosphamide and administered to a subject having cancer.  Even if Applicants were to exclude paclitaxel and cyclophosphamide from the claims, the burden would then be placed on Applicants to provide factual evidence that none of the other second agents taught in Prendergast et al., e.g., cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives as taught in Prendergast et al. are agents that “acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell”.

Claim(s) 1-5, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRENDERGAST ET AL. (USP No. 8,008,281; Issued 08/30/2011) (Cited by Applicants in IDS filed 07/08/2020).
Prendergast et al. teach:

    PNG
    media_image1.png
    242
    295
    media_image1.png
    Greyscale

See Claims 1-4.
	The cancer is, inter alia, lung cancer.  See Claim 9.
	At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.
Prendergast et al. thus at least anticipate embodiments of the claims where the IDO inhibitor methyl-TH-DL-trp is combined with paclitaxel or cyclophosphamide and administered to a subject having cancer. Even if Applicants were to exclude paclitaxel and cyclophosphamide from the claims, the burden would then be placed on Applicants to provide factual evidence that none of the other second agents taught in Prendergast et al., e.g., cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives as taught in Prendergast et al. are agents that “acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell”.




Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRENDERGAST ET AL. (USP No. 8,383,613; Issued 02/26/2013).
Prendergast et al. teach:

    PNG
    media_image2.png
    325
    292
    media_image2.png
    Greyscale

See Claims 1-5.
	At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.
Prendergast et al. thus at least anticipate embodiments of the claims where an IDO inhibitor (e.g., 1-methyl-tryptophan) is combined with paclitaxel or cyclophosphamide and administered to a subject having cancer. Even if Applicants were to exclude paclitaxel and cyclophosphamide from the claims, the burden would then be placed on Applicants to provide factual evidence that none of the other second agents taught in Prendergast et al., e.g., cisplatin, gemcitabine, and doxorubicin as also taught in Prendergast et al. are agents that “acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell”.

Claim(s) 1-3, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGELTARY ET AL. (J. Gastrointest. Oncol. 2014, vol. 5, no. 1, pages E27-E29) (Newly Cited).
Applicants disclose that inhibitors of induction by IDO include, inter alia, imatinib. See Specification at page 8, lines 19-21.  Applicants also disclose that anti-vasculogenic/anti-angiogenic agents include, inter alia, sorafenib. See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass administering imatinib (inhibitor of IDO induction) and sorafenib (anti-vasculogenic/anti-angiogenic agent) to a subject with cancer.
As per Claims 1-3, 7-9, and 13, Singeltary et al. teach administering to a subject having cancer [gastrointestinal stromal tumor] a combination of sorafenib [400 mg twice daily] and imatinib [400 mg every other day] who went on to develop stable disease for close to two years on this combination therapy.  See Abstract; paragraph bridging pages E27-E28.
Regarding Claims 2-3, while Singeltary et al. teach administration to subject having gastrointestinal stromal tumors, the “preventing” embodiment of Claims 2-3 is anticipated by Singeltary et al. in so far as such a “preventing” embodiment does not actually require the subject has lung cancer or pulmonary metastasis.
Singeltary et al. thus anticipate embodiments of the claims where the IDO inhibitor imatinib is combined with the anti-vasculogenic/anti-antigenic agent sorafenib and administered to a subject having cancer.

Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CALLEJA ET AL. (Pharmacological Research, 2017, vol. 126, pages 77-83) (Published Online Sept. 8, 2017) (Newly Cited).
Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”.  
Calleja et al. teach administering to subjects having lung tumors the IDO inhibitor 1-MT [1-methyl-tryptophan] and the taxane paclitaxel.  See Abstract; page 79, paragraph bridging left and right columns to page 79, right column, last paragraph.
Calleja et al. clearly demonstrate synergistic anti-tumor activity when a combination of 1-MT and paclitaxel is administered to subjects bearing lung cancer tumors.  See Fig. 4(b).
Calleja et al. also teach that the IDO inhibitor 1-MT is currently under clinical development under the trademark of indoximod and it is “being tested in combination with several chemotherapeutic agents such as paclitaxel, paclitaxel NP or docetaxel”. See page 80, left column.
Calleja et al. thus anticipate embodiments of the claims where the IDO inhibitor 1-methyl-tryptophan is combined with paclitaxel and administered to a subject having lung cancer.

Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULLER ET AL. (Nature Medicine, March 2005, vol. 11, no. 3, pages 312-319) (Cited by Applicants in IDS filed 07/08/2020).
Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”.
Applicants also disclose that mTOR inhibitors such as rapamycin are HIF-1a inhibitors that are “the molecularly targeted drugs which exploit responses to hypoxia”. See Specification at page 10, lines 18-29.  The claims thus encompass rapamycin as the claimed “molecularly targeted drugs which exploit responses to hypoxia” (Claim 7), e.g., “HIF-1a inhibitors” (Claim 9).
Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.
Muller et al. teaches IDO inhibition with 1-methyl-tryptophan (1MT) enhances the efficacy of certain commonly used cancer chemotherapeutic agents.  See Table 1; page 315.  
Muller et al. teach administering the IDO inhibitor 1-methyl-tryptophan (1MT) in combination with various cytotoxic agents to mice bearing breast cancer tumors including paclitaxel, cyclophosphamide, and rapamycin. See Tables 1; pages 315-316; Fig. 4; page 318, left column, “Tumor formation and drug response assays”.
Muller et al. conclude that IDO is an attractive and tractable target for the development of small-molecule immunomodulatory drugs to safely leverage the efficacy of standard chemotherapeutic agents. See page 317, right column, last paragraph.
Regarding Claims 2-3, while Muller et al. teach administration to subject having breast cancer tumors, the “preventing” embodiment of Claims 2-3 is anticipated by Muller et al. in so far as such a “preventing” embodiment does not actually require the subject has lung cancer or pulmonary metastasis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRENDERGAST ET AL. (US 2007/0099844 A1; Published 05/03/2007), PRENDERGAST ET AL. (USP No. 8,008,281; Issued 08/30/2011) and PRENDERGAST ET AL. (USP No. 8,383,613; Issued 02/26/2013) in view of AYENE ET AL. (USP No. 8,586,636; Issued 11/19/2013) and ATKINS ET AL. (Cancer Res., March 15, 2013, vol. 73, no. 6, pages 1993-2002) (Cited by Applicants in IDS filed 07/08/2020).

Claimed Invention
	The claims are drawn to methods of treating, inhibiting, and/or preventing cancer in a subject comprising administering the subject an inhibitor of IDO1 and at least one second agent selected from an anti-vasculogenic/anti-angiogenic agent and/or therapeutic agent which acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell. See Claim 1.
	As discussed supra, while the scope of second agents encompassed by the claims is totally unclear, Applicants disclose that such second agents include, inter alia, inhibitors of HIF-1/HIF-1 activity (Specification at page 10, lines 18-19) such as “an inhibitor of mRNA expression”, mTOR inhibitor, aminoflavone, glyceollins, topotecan, vorinostat, cardiac glycosides, inhibitors of DNA binding, and inhibitors of transcriptional activity (Specification at page 10, lines 21-29).  
Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”.
Applicants also disclose that mTOR inhibitors such as rapamycin are HIF-1a inhibitors that are “the molecularly targeted drugs which exploit responses to hypoxia”. See Specification at page 10, lines 18-29.  The claims thus encompass rapamycin as the claimed “molecularly targeted drugs which exploit responses to hypoxia” (Claim 7), e.g., “HIF-1a inhibitors” (Claim 9).
Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

Teachings of PRENDERGAST ET AL. (US ‘844)
Prendergast et al. teach IDO activity has been shown to be elevated frequently in human tumors and/or in cancer patients. See [0006]. 
Prendergast et al. teach a method is provided for treating a cancer in a patient in need thereof by administering to the patient, concurrently or sequentially, a therapeutically effective amount of at least one indoleamine 2,3-dioxygenase (IDO) inhibitor and at least one signal transduction inhibitor (STI). In a particular embodiment of the invention, the at least one STI is selected from the group consisting of bcr/abl kinase inhibitors, epidermal growth factor (EGF) receptor inhibitors, her-2/neu receptor inhibitors, and farnesyl transferase inhibitors (FTIs). The compounds may be administered in a pharmaceutically acceptable carrier medium. See [0010].  Prendergast et al. teach signal transduction inhibitors (STIs) of the invention include, but are not limited to, (i) bcr/abl kinase inhibitors such as, for example, STI 571 (Gleevec) and derivatives thereof; (ii) epidermal growth factor (EGF) receptor inhibitors such as, for example, kinase inhibitors (Iressa, SSI-774) and antibodies (Imclone: C225, and Abgenix: ABX-EGF); (iii) her-2/neu receptor inhibitors such as, for example, Herceptin (trastuzumab), and farnesyl transferase inhibitors (FTI) such as, for example, L-744,832; (iv) inhibitors of Akt family kinases or the Akt pathway, such as, for example, rapamycin6; (v) cell cycle kinase inhibitors such as, for example, flavopiridol and UCN-01; and (vi) phosphatidyl inositol kinase inhibitors such as, for example, LY294002. See [0034]; [0043]; Claims 1-11.
Prendergast et al. teach a method is provided for treating a cancer in a patient in need thereof by administering to the patient, concurrently or sequentially, a therapeutically effective amount of at least one indoleamine 2,3-dioxygenase (IDO) inhibitor and at least one chemotherapeutic agent. In a particular embodiment of the invention, the at least one chemotherapeutic agent is selected from the group consisting of paclitaxel7, cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, cyclophosphamide8, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives. The compounds may be administered in a pharmaceutically acceptable carrier medium. See [0011]; [0048]; Claims 38-47.
As per Claims 2-3, Prendergast et al. teach cancers that may be treated using the present protocol include, but are not limited to, inter alia, cancers of the lung (including small-cell lung carcinoma and non-small-cell carcinoma). See [0042].
As per Claims 4-6, Prendergast et al. teach 1-methyl-tryptophan is an examples of a compound that reversibly inhibits IDO enzyme activity at the catalytic site. See [0031].  Prendergast additionally teaches IDO inhibitors of the invention include compounds previously identified as having IDO inhibitory activity including, inter alia, 1-methyl-DL-tryptophan. See [0032].
As per Claim 13, Prendergast et al. teach pharmaceutical compositions comprising an IDO inhibitor and at least one chemotherapeutic agent in a pharmaceutically acceptable medium, wherein said at least one chemotherapeutic agent is selected from the group consisting of paclitaxel (Taxol), cisplatin, docetaxol, carboplatin, vincristine, vinblastine, methotrexate, cyclophosphamide, CPT-11, 5-fluorouracil (5-FU), gemcitabine, estramustine, carmustine, adriamycin (doxorubicin), etoposide, arsenic trioxide, irinotecan, and epothilone derivatives. See Claims 48-52.

Teachings of PRENDERGAST ET AL. (USP ‘281)
Prendergast et al. teach:

    PNG
    media_image1.png
    242
    295
    media_image1.png
    Greyscale

See Claims 1-4.
	The cancer is, inter alia, lung cancer.  See Claim 9.
	At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

Teachings of PRENDERGAST ET AL. (USP ‘613)
Prendergast et al. teach:

    PNG
    media_image2.png
    325
    292
    media_image2.png
    Greyscale

See Claims 1-5.
	At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

	Claims 10-12 differ from the combined teachings of the Prendergast et al. references only in the selection of the “at least one chemotherapeutic agent” that is administered in combination with the IDO inhibitors disclosed therein, i.e., the Prendergast et al. references do not disclose 2-mercaptopropionylglycine disulfide or hydroxyethyldisulfide (HEDS) (Claim 10) or a PERK inhibitor such as GSK2656157 (Claims 11-12) as chemotherapeutic agents.

Teachings of AYENE ET AL.
	Ayene et al. teach methods of treating cancer in a patient in need thereof are provided. In one embodiment, the method comprises administering a composition comprising at least one disulfide containing compound and a pharmaceutically acceptable carrier. The disulfide containing compound may be selected from the group consisting of hydroxyethyldisulfide (HEDS), disulfide of mercaptopropionylglycine (MPG) (glycinepropionyldisulfide), disulfide of MPG and ME, disulfide of 2-sulfanylethanesulfonate (mesna), disulfide of MPG and mesna, and disulfide of ME and mesna. In another embodiment, the cancer cells are hypoxic, normoxic, glucose deprived, glucose normal, and/or resistant to radiation and/or chemotherapeutic agents. See col. 2, lines 20-33; Claims 1-4 and 20.
	Ayene et al. teach according to another aspect, methods of treating cancer in a patient in need thereof are provided wherein the cancer comprises hypoxic cancer cells. In one embodiment, the method comprises the administration of at least one disulfide containing compound and, optionally, the administration of at least one chemotherapeutic agent, hypoxic toxin and/or radiation. See col. 2, lines 34-40; Claims 1-5, 20, and 21.
	Ayene et al. teach cancers that may be treated using the present methods include prostate cancers, colorectum, colon, pancreas, cervix, stomach, endometrium, brain, liver, bladder, ovary, testis, head, neck, skin (including melanoma and basal carcinoma), mesothelial lining, white blood cell (including lymphoma and leukemia) esophagus, breast, muscle, connective tissue, lung (including small-cell lung carcinoma and non-small-cell carcinoma), adrenal gland, thyroid, kidney, or bone; glioblastoma, mesothelioma, renal cell carcinoma, gastric carcinoma, sarcoma, choriocarcinoma, cutaneous basocellular carcinoma, and testicular seminoma. In a particular embodiment, the cancer is a solid tumor. See col. 5, lines 38-49.
	Ayene et al. teach chemotherapeutic agents “are compounds that exhibit anticancer activity and/or are detrimental to a cell”. See col. 6, lines 54-55.  Ayene et al. provide a long list of suitable chemotherapeutic agents that includes, inter alia, “indoleamine 2,3-dioxygenase inhibitors (e.g., 1-methyl-tryptophan)”. See col. 6, line 56 to col. 7, line 43.  
	
Teachings of ATKINS ET AL.
	Atkins et al. teach GSK2656157 is a PERK inhibitor having antiangiogenic and antitumor activity.  See Abstract.
	Atkins et al. teach disruption of PERK kinase activity in human tumor cell lines has been shown to increase apoptosis under hypoxia in vitro and impair tumor growth in vivo.  Tumor cells experience episodes of hypoxia and nutrient deprivation during their growth due to inadequate blood supply and aberrant blood vessel function and are thus likely to be dependent on UPR signaling to facilitate their growth. See page 1994, left column, second full paragraph.
	Atkins et al. teach activation of the UPR has been observed in human cervical carcinomas, glioblastomas, lung cancers, and breast cancers.  Thus, targeting various UPR-signaling components offers a novel therapeutic approach for cancers. See page 1994, paragraph bridging left and right columns.
	PERK is one of the three mediators of UPR signaling and GSK2656157 is an ATP-competitive inhibitor of PERK enzyme activity.  Twice daily dosing of GSK2656157 results in dose-dependent inhibition of multiple human tumor xenografts growth in mice. See Abstract; Figure 4.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that inhibitors of IDO have anticancer activity and are therefore useful in the treatment of cancer.  See for example Prendergast et al. (US ‘844), Prendergast et al. (USP ‘281), and Prendergast et al. (USP ‘613). Indeed, all of the cited Prendergast et al. references expressly teach methods of treating cancer in a subject comprising administration of an IDO inhibitor in combination with “at least one chemotherapeutic agent”, including several antiangiogenic agents disclosed by Applicants to fall within the scope of the claims, e.g., paclitaxel and cyclophosphamide.  
While the cited Prendergast et al. references do not disclose 2-mercaptopropionylglycine disulfide or hydroxyethyldisulfide (HEDS) (Claim 10) or a PERK inhibitor such as GSK2656157 (Claims 11-12) as chemotherapeutic agents, Ayene et al. teach 2-mercaptopropionylglycine disulfide and  hydroxyethyldisulfide (HEDS) for use in treating cancer in combination with chemotherapeutic agents, including “indoleamine 2,3-dioxygenase inhibitors (e.g., 1-methyl-tryptophan)”, and Atkins et al. teach GSK2656157 is a PERK inhibitor having antiangiogenic and antitumor activity.
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   

Here, a person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administering an IDO inhibitor such as 1-methyl-tryptophan and at least one chemotherapeutic agent would be effective in treating cancer in a subject because this is precisely what the cited prior art teaches.  Indeed, such is expressly claimed in the claims of Prendergast et al. (USP ‘281) and Prendergast et al. (USP ‘613). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer 2-mercaptopropionylglycine disulfide or hydroxyethyldisulfide (HEDS) (Claim 10) or a PERK inhibitor such as GSK2656157 (Claims 11-12) as chemotherapeutic agents in combination with an IDO inhibitor to subjects having cancer because each of the therapeutics have been individually taught in the prior art to be successful at treating cancer, and further, Prendergast et al. (US ‘844), Prendergast et al. (USP ‘281), and Prendergast et al. (USP ‘613) expressly teach combination therapy for the treatment of cancer using an inhibitor of IDO and “at least one chemotherapeutic agent”.  Ayene et al. also teach “indoleamine 2,3-dioxygenase inhibitors (e.g., 1-methyl-tryptophan)” as suitable chemotherapeutic agents for combination therapy with, inter alia, hydroxyethyldisulfide (HEDS) or disulfide of mercaptopropionylglycine (MPG) (glycinepropionyldisulfide).
It is readily apparent from the combined teachings of the cited prior art that Applicants did not invent combining IDO inhibitors with other chemotherapeutic agents for treating cancer and did not invent any of the claimed “second agent[s]” as chemotherapeutic agents.  At best, Applicants have further elucidated biological mechanisms through which IDO inhibitors treat cancer that would naturally occur by administering an IDO inhibitor to a subject having cancer as expressly taught in the cited prior art. Indeed, Applicants do not appear to have actually administer any claimed combination of an IDO inhibitor and at least one second agent selected from an anti-vasculogenic/anti-angiogenic agent and/or therapeutic agent which acts by imposing nutrient/oxygen starvation on a cancer cell or exploiting nutrient/oxygen starvation in a cancer cell to any subject having cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 7,705,022
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-12 of U.S. Patent No. 7,705,022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘022 patent claims circumscribe pharmaceutical compositions comprising an inhibitor of IDO and at least one chemotherapeutic agent selected from, inter alia, paclitaxel or cyclophosphamide, and a pharmaceutically acceptable medium.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

U.S. Patent No. 7,714,139
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,714,139. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘139 patent claims circumscribe pharmaceutical compositions comprising an inhibitor of IDO and at least one chemotherapeutic agent selected from, inter alia, paclitaxel or cyclophosphamide, and a pharmaceutically acceptable medium.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

U.S. Patent No. 8,008,281
Claims 1-3, 4-5, 7-9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,008,281. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘281 patent claims circumscribe methods of treating cancer in a patient comprising administering an inhibitor of IDO (methyl-TH-DL-tro) and at least one chemotherapeutic agent, wherein the at least one chemotherapeutic agent is, inter alia, paclitaxel or cyclophosphamide.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

U.S. Patent No. 8,383,613
Claims 1-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,383,613. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘613 patent claims circumscribe methods of treating ovarian cancer, leukemia, melanoma, breast cancer, colorectal cancer, or lung cancer in a patient comprising administering an inhibitor of IDO (1-methyl-tryptophan) and at least one chemotherapeutic agent, wherein the at least one chemotherapeutic agent is, inter alia, paclitaxel or cyclophosphamide.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

U.S. Patent No. 8,389,568
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8-9 of U.S. Patent No. 8,389,568. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘568 patent claims circumscribe pharmaceutical compositions comprising an inhibitor of IDO and at least one chemotherapeutic agent selected from, inter alia, paclitaxel or cyclophosphamide, and a pharmaceutically acceptable medium.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

U.S. Patent No. 8,476,454
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 8,476,454. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘454 patent claims circumscribe pharmaceutical compositions comprising an inhibitor of IDO and at least one chemotherapeutic agent selected from, inter alia, paclitaxel or cyclophosphamide, and a pharmaceutically acceptable medium.
At least paclitaxel and cyclophosphamide are second agents falling within the scope of the instant claims.  Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”. Applicants also disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 While Claims 8-9 further limit the hypoxia-activated prodrug or bioreductive drug (Claim 8) or the molecularly targeted drugs which exploit responses to hypoxia (Claim 9) recited in Claim 7 from which they depend, they do not actually limit the claims to administration of these classes of drugs and are therefore generic to and still encompass administering the elected genus of compounds.
        2 Specification at page 8, lines 19-21.
        3 Applicants also disclose that mTOR inhibitors such as rapamycin are HIF-1a inhibitors that are “the molecularly targeted drugs which exploit responses to hypoxia”. See Specification at page 10, lines 18-29.  The claims thus encompass rapamycin as the claimed “molecularly targeted drugs which exploit responses to hypoxia” (Claim 7), e.g., “HIF-1a inhibitors” (Claim 9).
        4 Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”.
        5 Applicants disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.
        6 Applicants also disclose that mTOR inhibitors such as rapamycin are HIF-1a inhibitors that are “the molecularly targeted drugs which exploit responses to hypoxia”. See Specification at page 10, lines 18-29.  The claims thus encompass rapamycin as the claimed “molecularly targeted drugs which exploit responses to hypoxia” (Claim 7), e.g., “HIF-1a inhibitors” (Claim 9).
        7 Applicants disclose that taxanes are “chemotherapeutic drugs that have also been identified as having anti-angiogenic activity”. See Specification at page 26, lines 6-11.  The claims thus encompass the taxane paclitaxel as the “anti-vasculogenic/anti-angiogenic agent”.
        8 Applicants disclose that cyclophosphamide is a VEGF antagonist that is a chemotherapeutic agent with anti-angiogenic activity.  See Specification at page 9, line 25 to page 10, line 4.  The claims thus encompass cyclophosphamide as the claimed “anti-vasculogenic/anti-angiogenic agent”.